Opinion issued August 7, 2008






In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-07-00804-CR
          01-08-00526-CR
____________

TANYA DENISE COOK, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 23rd District Court 
  Brazoria County, Texas
Trial Court Cause No. 52210, Counts 1and 2 (1)



MEMORANDUM  OPINION
	Appellant, Tanya Denise Cook,  pleaded guilty in trial court case number 52210
to one count of  theft and one count of perjury, and pleaded true to an enhancement
paragraph for each count. Appellant's plea of guilty did not include an agreed
recommendation as to punishment with the State.  After a pre-sentence investigation
hearing, the trial court assessed punishment at confinement for 14 years on each count
and ordered that the sentences run concurrently.  We affirm.
	Appellant's counsel on appeal has filed a brief stating that the record presents
no reversible error, that the appeals are without merit and are frivolous, and that the
appeals must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App.1978). 
	Counsel represents that she has served a copy of the brief on appellant.  Counsel
also advised appellant of her right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel's brief, we agree that the appeals are frivolous and without merit
and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27(Tex. Crim. App. 2005).  
	We affirm the judgments of the trial court in case number 52210 count one and
count two.
	Any pending motions are denied as moot.
Counsel's motion to withdraw is granted. (2) 
PER CURIAM

Panel consists of Justices Nuchia, Hanks, and Higley.                                         .
Do not publish.  Tex. R. App. P. 47.2(b).







1.     	The Clerk of this Court has assigned the appeal of count 1 the case number 01-07-00804-CR, and the appeal of count 2 the case number 01-08-00526-CR.
2.    	Appointed counsel still has a duty to inform appellant of the result of this appeal and
that she may, on her own, pursue discretionary review in the Texas Court of Criminal
Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).